Case 1:20-cv-01046-DDD-JPM Document 10 Filed 01/27/21 Page 1of1PagelD#: 107

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ALBERT ORTIZ #89718-132, CIVIL DOCKET NO. 1:20-CV-01046
Petitioner SEC P
VERSUS JUDGE DRELL
WARDEN U.S.P. POLLOCK, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition (ECF Nos. 1, 7) is hereby DISMISSED
WITHOUT PREJUDICE pursuant to Rule 41 of the Federal Rules of Civil Procedure.

THUS, DONE AND SIGNED, at Alexandria, Louisiana, on this LT wy of

January 2021.

SSS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
